Title: To James Madison from William Jarvis, 5 February 1808
From: Jarvis, William
To: Madison, James



Sir 
Lisbon 5th february 1805 1808

Some further detention of the Brig Da Bailes affords me an opportunity of enclosing to you the fourth decree of the first instant, the three first of which were put under cover with my Official letter by the  Vessel of the 29 ulo plublished to day, levying a contribution of Twenty millions of Dollars on Portugal.  From what I understand to day General Junot has not any new title conferred on him, but is confirmed Commander or General in Chief of the French army in Portugal.  It appears however that the Power of levying the whole contribution is confided to him.  With entire respect I have the Honor to be
